UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

April 19, 2018

Perry A. Zirkel, Ph.D., J.D.
University Professor of Education and Law
Lehigh University
Department of Education and Human Services
111 Research Drive
Bethlehem, Pennsylvania 18015-4793
Dear Dr. Zirkel:
This letter responds to your electronic mail (email) correspondence to me. In your emails, you
ask for clarification regarding the status of dissenting opinions from individualized education
program (IEP) Team members. Specifically, you have asked:
Is it permissible under the [Individuals with Disabilities Education Act] IDEA for
a teacher or other district member on the IEP [Team] to enter a dissenting opinion
on the IEP or elsewhere in the student’s record? For example, if a general
education teacher, who is on the IEP Team, objects to the placement of the
student in his or her class based on behavioral and/or academic issues, may the
teacher record a dissenting opinion about the placement if the [T]eam determines
that it is appropriate for the child?
We note that section 607(d) of IDEA prohibits the Secretary from issuing policy letters or other
statements that establish a rule that is required for compliance with, and eligibility under, IDEA
without following the rulemaking requirements of section 553 of the Administrative Procedure
Act. Therefore, based on the requirements of IDEA section 607(e), this response is provided as
informal guidance and is not legally binding. This response represents an interpretation by the
Department of the requirements of IDEA in the context of the specific facts presented, and does
not establish a policy or rule that would apply in all circumstances.
The Office of Special Education Programs has previously addressed the situation in which an
IEP Team member wishes to offer a dissenting opinion in Letter to Anonymous dated October
29, 1996 (Letter to Anonymous) regarding dissenting opinions of evaluation reports, and believes
that this same analysis applies to your question.
Letter to Anonymous states, in part:
Part B does not address whether it is permissible for any member of the
multidisciplinary team to file a dissenting opinion as part of the child’s evaluation

400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competiveness
by fostering educational excellence and ensuring equal access.

report, except in the case of evaluations of students suspected of having learning
disabilities. 1
If a recommendation (whether written or verbal) constitutes only the views or
opinions of an individual team member, and not the determination of the
multidisciplinary team as a whole, the public agency is not responsible for
implementing that recommendation.
The IDEA does not address how the public agency should handle dissenting opinions within the
IEP Team in circumstances outside of an evaluation of a child suspected of having a learning
disability. However, a State educational agency or local educational agency may have policies
and procedures regarding how or whether differences of opinion that occur in other situations
should be documented.
If you have any further questions, please do not hesitate to contact Lisa Pagano of my staff at
202-245-7413 or by email at Lisa.Pagano@ed.gov.
Sincerely,
/s/
Ruth E. Ryder
Acting Director
Office of Special Education Programs

1

The requirement that the documentation of the determination for a child suspected of having a specific learning
disability include a statement whether the child has a specific learning disability is found in current 34 CFR
§300.311(a). Current 34 CFR §300.311(c) requires that each group member who does not support the report’s
conclusion that the child has a specific learning disability must submit a separate statement presenting the member’s
conclusions.

